DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0031, line 5, it appear that “mean” should be “meant”.
In paragraph 0031, line 12, it appears that “2A” should be “2”.
In paragraph 0031, line 24, it appears that “secures” should be “secure”.
In paragraph 0032, line 3, it appears that “mantled” should be “mounted”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vampatella et al. (5,269,083).
Vampatella discloses a display system for retaining and displaying items comprising: a display body (10, Fig. 1) having a display body front facing side; a plurality of item receiving recesses (12, Fig. 1) on the display body front facing side, wherein each of the item receiving recesses comprises a ledge (31, Fig. 1); a plurality of item holders (100, Fig. 1); wherein each of the plurality of item holders is configured to be removably received by at least one of the plurality of item receiving recesses; and first and second item holders would be substantially flush with each other, but not with the front facing side of the display body. See Fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vampatella et al. (5,269,083) in view of Kim (2005/0028417).
Vampatella discloses the invention substantially as claimed, as set forth above. However, the front facing side of the item holder is not flush with a top surface of the display body front facing side. See Fig. 3. Kim teaches that it was known in the art to make display item front faces (12, Fig. 2) flush with the front facing surface of a frame. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the front facing side of the item holder flush with a top surface of the display body front facing side, as taught by Kim, in order to improve the aesthetic appearance of the display system.
Regarding claim 3, Fig. 3 of Vampatella shows that there is a gap between the item holder and the frame. However, it is not known how wide the gap is. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gap at most 0.060 inches as a matter of design choice and because it has been held that optimization within prior art conditions or through routine experimentation involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Regarding claim 4, Fig. 3 of Vampatella shows that each of the item receiving recesses has a recess depth at least as large as an item holder thickness.
Regarding claim 5, Figs. 1 and 3 of Vampatella show that each of the item receiving recesses has a recess width at least as large as an item holder width.
Regarding claim 6, Figs. 1 and 3 of Vampatella show that each of the item receiving recesses has a recess height at least as large as an item holder height.
Regarding claim 7, Vampatella discloses a plurality of fasteners (13, Figs. 1 and 3), each of which removably secures one of the item holders.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vampatella et al. (5,269,083) in view of Kim (2005/0028417), as applied to claim 7, above, and further in view of Kane et al. (4,637,153).
Vampatella discloses the invention substantially as claimed, as set forth above. However, Vampatella does not disclose a suction cup tool for removing the item holders. Kane teaches that it was known in the art to use a suction cup tool (46, Fig. 2) having a suction cup at one end and a handle (where the user’s fingers grip the tool) at the other end to remove a display item from a holder. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the invention disclosed by Vampatella with a suction cup tool, as taught by Kane, in order to make it easier to remove the item holders.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vampatella et al. (5,269,083) in view of Kim (2005/0028417) and Kane et al. (4,637,153), as applied to claim 8, above, and further in view of Hager (5,040,671).
Vampatella discloses the invention substantially as claimed, as set forth above. However, Vampatella does not disclose an upper display body section comprising an ornamental grading plate. Hager teaches that it was known in the art to provide an upper display body (27, Fig. 4) with an ornamental grading plate (31, Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display disclosed by Vampatella with an upper display body section and an ornamental grading plate, as taught by Hager, in order to identify the contents of the item holders.
Claims 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vampatella et al. (5,269,083) in view of Kane et al. (4,637,153).
Vampatella discloses a display system for retaining and displaying items comprising: a display body (10, Fig. 1) having a display body front facing side; a plurality of item receiving recesses (12, Fig. 1) on the display body front facing side, wherein each of the item receiving recesses comprises a ledge (31, Fig. 1); a plurality of item holders (100, Fig. 1); wherein each of the plurality of item holders is configured to be removably received by at least one of the plurality of item receiving recesses; and first and second item holders would be substantially flush with each other, but not with the front facing side of the display body. See Fig. 3.
However, Vampatella does not disclose a suction cup tool for removing the item holders. Kane teaches that it was known in the art to use a suction cup tool (46, Fig. 2) having a suction cup at one end and a handle (where the user’s fingers grip the tool) at the other end to remove a display item from a holder. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the invention disclosed by Vampatella with a suction cup tool, as taught by Kane, in order to make it easier to remove the item holders.
Regarding claim 18, although Kane only discloses using the suction cup tool to remove the item, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use it to insert the item as well because it is clear that such a handling tool would improve insertion as well as removal. 
Regarding claims 19 and 20, the items disclose by Vampatella are intended to be removed and replaced as desired.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vampatella et al. (5,269,083) in view of Kane et al. (4,637,153), as applied to claim 10, above, and further in view of Kim (2005/0028417).
Vampatella discloses the invention substantially as claimed, as set forth above. However, the front facing side of the item holder is not flush with a top surface of the display body front facing side. See Fig. 3. Kim teaches that it was known in the art to make display item front faces (12, Fig. 2) flush with the front facing surface of a frame. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the front facing side of the item holder flush with a top surface of the display body front facing side, as taught by Kim, in order to improve the aesthetic appearance of the display system.
Regarding claim 12, Fig. 3 of Vampatella shows that each of the item receiving recesses has a recess depth at least as large as an item holder thickness.
Regarding claim 13, Fig. 3 of Vampatella shows that there is a gap between the item holder and the frame. However, it is not known how wide the gap is. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gap at most 0.060 inches as a matter of design choice and because it has been held that optimization within prior art conditions or through routine experimentation involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Regarding claim 14, Vampatella discloses a plurality of fasteners (13, Figs. 1 and 3), each of which removably secures one of the item holders.
Regarding claim 15, Figs. 1 and 3 of Vampatella show that each of the item receiving recesses has a recess width at least as large as an item holder width.
Regarding claim 16, Figs. 1 and 3 of Vampatella show that each of the item receiving recesses has a recess height at least as large as an item holder height.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vampatella et al. (5,269,083) in view of Kane et al. (4,637,153), as applied to claim 10, above, and further in view of Hager (5,040,671).
Vampatella discloses the invention substantially as claimed, as set forth above. However, Vampatella does not disclose an upper display body section comprising an ornamental grading plate. Hager teaches that it was known in the art to provide an upper display body (27, Fig. 4) with an ornamental grading plate (31, Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display disclosed by Vampatella with an upper display body section and an ornamental grading plate, as taught by Hager, in order to identify the contents of the item holders.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631